DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.   The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding an electronic pen configured as recited in claim 1, particularly regarding a primary conductor shielded from a secondary conductor, the primary conductor operable to receive a signal from a touch screen and transmit a ring-back signal based on the received signal, and a secondary conductor transmitting data to the touch screen.  Claim 10 is similarly situated.  The closest prior art is:
Schubert et al. (U.S. Patent 5,414,227) who discloses Stylus tilt detection apparatus for communication with a remote digitizing display.  A radiative pickup stylus for a digitizing display is disclosed, having a tilt orientation sensitivity. The assembly includes a stylus housing having a hollow tip portion for mechanically supporting a coaxial conductor assembly. A coaxial conductor assembly is mounted in the tip of the housing, having a central conductor surrounded by an insulating sleeve with an external cylindrical surface. The central conductor has an end extending axially beyond a terminating surface of the sleeve. The coaxial conductor assembly includes a first hollow, cylindrical conductor portion supported on the external surface of the insulating sleeve and electrically connected to a reference potential. The coaxial conductor assembly further includes a second hollow, cylindrical conductor portion supported on the external surface of the insulating sleeve and in spaced relation with the first hollow, cylindrical conductor. The second hollow, cylindrical conductor is nearer to the terminating surface of the sleeve than is the first hollow, cylindrical conductor. The coaxial conductor assembly further includes a spherical terminating electrode mounted to the end of the central 
Prater (U.S. Patent 5,877,459) discloses Electrostatic pen apparatus and method having an electrically conductive and flexible tip.  Prater’s pen apparatus comprises a first and second signal conductor.  Prater is silent, however, regarding at least a transmit/receive circuit operably coupled to the primary conductor, wherein the transmit/receive circuit is operable to receive a signal from a touch screen via the primary conductor; generate a ring-back signal based on the signal; and transmit the ring-back signal via the primary conductor to the touch screen.  Prater is similarly silent regarding at least a plurality of orientation capacitors.
Perkins et al. (US PGPUB 2004/0246211 A1) discloses Writing stylus for electrographic position location apparatus.  Perkins teaches a stylus 200 including a writing tip 158, a cable 142 housing at least two electrical conductors such as a co-axial cable with a first conductor being a linear wire and a second conductor being an annular wire to shield the inner linear wire.  Perkins’s second conductor is used to electrically couple a conductive grip to ground.  Perkins is silent regarding at least transmitting a signal via the secondary conductor to a touch screen.
Wang et al. (US PGPUB 2013/0162604 A1) discloses Electromagnetic Pen which includes a pen core body, an outer cladding surrounding the pen core body, an oscillator circuit and a battery. The outer cladding is made of insulative material. A number of elongated first conductors and a number of elongated second conductors are alternately arranged on a circumferential surface of the outer cladding, and each first conductor is electrically insulated from the corresponding neighboring second conductors. Each first conductor is electrically coupled to the battery, and each second conductor is electrically coupled to the oscillator circuit. When the electromagnetic pen is held by a user, the first conductor is electrically connected to the second conductor via the user's hand, causing the battery to provide voltage to the oscillator circuit, and the oscillator circuit therefore emits electromagnetic 
Yeh (US PGPUB 2015/0205390 A1) discloses Active Stylus with Switching Functions.  Yeh teaches a stylus with two first conductors 211 and a semicircular second conductor 321 of an inner metal barrel; the second conductor touches the two first conductors simultaneously as part of a switching circuit.  Yeh is silent regarding at least a transmit/receive circuit operably coupled to the primary conductor, wherein the transmit/receive circuit is operable to receive a signal from a touch screen via the primary conductor; generate a ring-back signal based on the signal; and transmit the ring-back signal via the primary conductor to the touch screen.  Yeh is similarly silent regarding at least a plurality of orientation capacitors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624